DETAILED ACTION
Election/Restrictions
Claims 1-2, 4, 6-10, 12-14 are  allowable. The restriction requirement of species, as set forth in the Office action mailed on 2/11/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn. Claim 3, 9-10, 15, 18 and 19, directed to species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In conclusion claims allowed are 1-4, 6-10, 12-15, 18 and 19.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Norman P. Soloway on 7/13/2022.
---------------------------------------------------------------------------------------------------------------------
The application has been amended as follows: 
Claim 1 (currently amended): A shaft seal assembly [[device for]] sealing between a housing and a rotation shaft inserted into an axial hole of the housing, comprising:
a seal cover formed in a cylindrical shape and provided on an outer periphery of 
the rotation shaft;
a flexible member that connects the seal cover to the housing;
an auxiliary seal portion provided on an interior side of the shaft seal device in an axial
direction of the seal cover;
a magnetic fluid seal portion provided on an exterior side of the shaft seal device from
the auxiliary seal portion in the axial direction of the seal cover; and
a bearing unit that supports a load of the magnetic fluid seal portion,
the shaft seal device sealing an annular clearance formed between the axial hole of the
housing and the rotation shaft inserted into the axial hole, wherein
a pressure buffering chamber in which pressure is maintained to be lower than pressure
in an external space of the housing is provided between the auxiliary seal portion and the
magnetic fluid seal portion in the seal cover, wherein
in the seal cover, a communication passage providing communication between the
pressure buffering chamber and a vacuum pump is provided at a position between the auxiliary
seal portion and the magnetic fluid seal portion in the axial direction of the seal cover,
the bearing unit includes a pair of bearings between which the magnetic fluid seal
portion is sandwiched in the axial direction, and
the communication passage is positioned between the auxiliary seal portion and one of
the pair of bearings positioned on the interior side.
Claim 2, line 1, delete “device” and add --assembly--.
Claim 3, line 1, delete “device” and add --assembly--.
Claim 4, line 1, delete “device” and add --assembly--.
Claim 6, line 1, delete “device” and add --assembly--.
Claim 7, line 1, delete “device” and add --assembly--.
Claim 7, line 3, delete “fixable” and add --fixed--.
Claim 8, line 1, delete “device” and add --assembly--.
Claim 9, line 1, delete “device” and add --assembly--.
Claim 10, line 1, delete “device” and add --assembly--.
Claim 12, line 1, delete “device” and add --assembly--.
Claim 13, line 1, delete “device” and add --assembly--.
Claim 13, line 3, delete “fixable” and add --fixed--.
Claim 14, line 1, delete “device” and add --assembly--.
Claim 15, line 1, delete “device” and add --assembly--.
Cancel claim 16.
Cancel claim 17.
Claim 18, line 1, delete “device” and add --assembly--.
Claim 18, line 3, delete “fixable” and add --fixed--.
Claim 19 (currently amended): The shaft seal- assembly [[device]] according to claim 18, wherein


an inner ring of one of the pair of bearings is not regulated in the axial direction with
respect to the outer periphery of the sleeve, or an outer ring of one of the pair of bearings is not
regulated in the axial direction with respect to the inner periphery of the seal cover.
---------------------------------------------------------------------------------------------------------------------
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675